Appeal dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution, and upon the additional ground that it does not lie as of right pursuant to CPLR 5601 (d) to review a prior Appellate Division order absent a dissent by at least two Justices on a question of law or the direct involvement of a substantial constitutional question (CPLR 5601 [a], as amended by L 1985, ch 300, § 1).
Judge Alexander taking no part.